Case: 20-30044     Document: 00515812713         Page: 1    Date Filed: 04/07/2021




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       April 7, 2021
                                 No. 20-30044
                               Summary Calendar                      Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                      versus

   Ronald Ray Cardwell,

                                                                       Defendant,

   Debra Anne Canterbury, Appearing and moving for reconsideration of
   Order on Motion to Foreclose Judgment Lien and Private Sale of Property as to
   Ronald Ray Cardwell,

                                                            Movant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                          USDC No. 3:05-CR-30028-1
                         USDC No. 3:05-CR-30028-2


   Before Wiener, Southwick, and Duncan, Circuit Judges.
Case: 20-30044      Document: 00515812713           Page: 2     Date Filed: 04/07/2021




                                     No. 20-30044


   Per Curiam:*
          In 2006, Ronald Ray Cardwell, the former husband of Debra Anne
   Canterbury, pleaded guilty to bank fraud and was sentenced to four months
   of imprisonment, three years of supervised release, and restitution in the
   amount of $162,440.78. In March 2019, the Government filed a motion to
   foreclose a judgment lien and for private sale of real property located in St.
   Tammany Parish, Louisiana, to collect the remaining balance of the
   restitution owed by Cardwell. In October 2019, after the Government
   obtained Canterbury’s current address, it served her with its supplemental
   motion to foreclose.      The district court initially granted the motion.
   Canterbury filed a response opposing the Government’s motion. The
   district court subsequently withdrew its order granting the motion, allowed
   the parties to file pleadings, and held a hearing at which the interested parties,
   including Canterbury, appeared.             The district court granted the
   Government’s motion. Canterbury timely appealed.
          Canterbury argues the district court erred in granting the
   Government’s motion. We review orders issued to enforce a restitution
   order for abuse of discretion. United States v. Clayton, 613 F.3d 592, 595 (5th
   Cir. 2010) (concerning garnishment order). A district court abuses its
   discretion if its decision is based on an erroneous determination of the law.
   United States v. Elashi, 789 F.3d 547, 548 (5th Cir. 2015). Questions of law,
   such as an issue of statutory interpretation, are reviewed de novo. Id. We
   review factual findings for clear error. United States v. Tilford, 810 F.3d 370,
   371 (5th Cir. 2016).



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 20-30044      Document: 00515812713           Page: 3    Date Filed: 04/07/2021




                                     No. 20-30044


          The district court did not abuse its discretion in granting the
   Government’s motion to enforce the restitution judgment against Cardwell
   pursuant to the Mandatory Victims Restitution Act (MVRA). See United
   States v. Phillips, 303 F.3d 548, 550-51 (5th Cir. 2002) (citing 18 U.S.C.
   § 3664(m)(1)(A)(i)-(ii)).    A federal criminal restitution order may be
   enforced like a fine, § 3664(m)(1)(A), and the Government may “enforce a
   judgment imposing a fine in accordance with the practices and procedures
   for the enforcement of a civil judgment under Federal law or State law.” 18
   U.S.C. § 3613(a); see Phillips, 303 F.3d at 551; see also Elashi, 789 F.3d at 549
   (stating that under § 3613(c) of the MVRA “federal criminal debts are to be
   treated in the same manner as federal tax liens”). Foreclosing the lien upon
   the property was a valid method available to the Government. See 26 U.S.C.
   § 7403(c) (providing that district court may order sale of property to satisfy
   tax lien); 28 U.S.C. § 2001 (providing procedure for sale of foreclosed
   property).
          “[T]he law of the debtor’s domicile state defines the property
   interests to which a judgment lien may attach.” United States v. Berry, 951
   F.3d 632, 637 (5th Cir. 2020). In 1991, Cardwell and Canterbury were
   married and lived in Louisiana; they entered into a matrimonial agreement
   establishing a separate property regime. They signed a contract terminating
   that agreement, effective January 1, 2005, establishing a community property
   regime. They acquired the real property at issue in 2012. They divorced in
   2015. Although the judgment of divorce terminated the community property
   regime retroactively to the date that the petition for divorce was filed, see
   Warner v. Warner, 859 So. 2d 146, 149 (La. Ct. App. 2003), they continued
   to be co-owners of the former community property after the termination of
   the community because the community was not finally partitioned. See
   Robinson v. Robinson, 778 So. 2d 1105, 1118 (La. 2001). Given the sequence
   of events, the property of the former community could be seized by the




                                          3
Case: 20-30044      Document: 00515812713           Page: 4    Date Filed: 04/07/2021




                                     No. 20-30044


   Government to satisfy Cardwell’s restitution obligation, whether it was a
   separate or a community obligation. See La. Civil Code art. 2345; La.
   Civil Code art. 2357; Finance One of Houma, L.L.C. v. Barton, 769 So. 2d
   739, 741 (La. Ct. App. 2000). Therefore, the district court did not abuse its
   discretion in granting the Government’s motion to foreclose the judgment
   lien and for private sale of the property. See Elashi, 789 F.3d at 548; Clayton,
   613 F.3d at 595. In addition, the district court found Canterbury failed to
   show she did not benefit from Cardwell’s actions that incurred the obligation,
   and she has not shown the district court’s finding was clearly erroneous. See
   Tilford, 810 F.3d at 371. Also, Canterbury does not contend, much less show,
   that the foreclosed property falls within any statutory exemptions from levy.
   See 26 U.S.C. § 6334(a)(1)-(8), (10), (12), cited in § 3613(a)(1).
          Next, Canterbury contends that she did not receive proper notice of
   the Government’s motion to foreclose when it was filed in March 2019.
   However, she received notice when the Government sent its supplemental
   motion to her by regular first-class mail in October 2019. The district court
   withdrew its order granting the Government’s motion, considered the
   pleadings filed by Canterbury and the Government, and held a hearing
   concerning the motion at which Canterbury was allowed to present her
   arguments in opposition to the motion. Because Canterbury received actual
   notice of the Government’s supplemental motion by mail and was given an
   opportunity to present her objections to the Government’s motion before the
   district court made its decision, she has not shown that her due process rights
   were violated. See United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260,
   272 (2010); see also In re Sam, 894 F.2d 778, 782 (5th Cir. 1990).
          Finally, Canterbury asserts that the district court erred in denying her
   request to review the audiotape of the hearing on the Government’s motion.
   See In re Pratt, 511 F.3d 483, 484 (5th Cir. 2007). Her request was related to
   her allegations that the transcript was incomplete.          However, as the



                                          4
Case: 20-30044     Document: 00515812713          Page: 5   Date Filed: 04/07/2021




                                   No. 20-30044


   Government contends, the alleged transcript omissions she complains about
   on appeal did not affect her substantial rights. See Fed. R. Crim. P. 52(a);
   Fed. R. Civ. P. 61. The record does not indicate that the district court
   was biased against Canterbury in any way, and the allegedly omitted
   statements would not affect that conclusion or otherwise undermine the
   district court’s judgment. See Liteky v. United States, 510 U.S. 540, 555
   (1994).
         AFFIRMED.




                                        5